Case 1:15-cv-07433-LAP Document 1201-27 Filed 01/27/21 Page 1 of 8




     EXHIBIT 11
  (Filed Under Seal)
Case 1:15-cv-07433-LAP Document 1201-27 Filed 01/27/21 Page 2 of 8


                                                                     Page 1


                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


                       CASE NO. 15-CV-07433-RWS


      ------------------------------------------x
      VIRGINIA L. GIUFFRE,


                                    Plaintiff,
      v.
      GHISLAINE MAXWELL,
                                    Defendant.


      -------------------------------------------x


                                    June 21, 2016
                                    9:17 a.m.


                       C O N F I D E N T I A L
            Deposition of JOSEPH RECAREY, pursuant
            to notice, taken by Plaintiff, at the
            offices of Boies Schiller & Flexner, 401
            Las Olas Boulevard, Fort Lauderdale, Florida,
            before Kelli Ann Willis, a Registered
            Professional Reporter, Certified Realtime
            Reporter and Notary Public within and
            for the State of Florida.
Case 1:15-cv-07433-LAP Document 1201-27 Filed 01/27/21 Page 3 of 8


                                                                     Page 29
 1                    JOSEPH RECAREY - CONFIDENTIAL
 2    Ghislane Maxwell?
 3          A.    I wanted to speak with everyone related to
 4    this home, including Ms. Maxwell.           My contact was
 5    through Gus, Attorney Gus Fronstin, at the time, who
 6    initially had told me that he would make everyone
 7    available for an interview.          And subsequent
 8    conversations later, no one was available for
 9    interview and everybody had an attorney, and I was
10    not going to be able to speak with them.
11          Q.    Okay.    During your investigation, what did
12    you learn in terms of Ghislane Maxwell's
13    involvement, if any?
14                MR. PAGLIUCA:      Object to form and
15          foundation.
16                THE WITNESS:      Ms. Maxwell, during her
17          research, was found to be Epstein's long-time
18          friend.    During the interviews, Ms. Maxwell was
19          involved in seeking girls to perform massages
20          and work at Epstein's home.
21                MR. PAGLIUCA:      Object to form and
22          foundation.
23    BY MR. EDWARDS:
24          Q.    Did you interview -- how many girls did
25    you interview that were sought to give or that
Case 1:15-cv-07433-LAP Document 1201-27 Filed 01/27/21 Page 4 of 8


                                                                     Page 33
 1                    JOSEPH RECAREY - CONFIDENTIAL
 2    house for the massages?
 3                MR. PAGLIUCA:      Object to form and
 4          foundation.
 5                THE WITNESS:      Correct.
 6    BY MR. EDWARDS:
 7          Q.    And, as well, certain people that were
 8    friends or girlfriends or assistants of Jeffrey
 9    Epstein would recruit girls under the pretense of
10    giving a massage?
11                MR. PAGLIUCA:      Object to form and
12          foundation.
13                THE WITNESS:      Correct.
14    BY MR. EDWARDS:
15          Q.    Is that what your investigation revealed
16    in terms of the system of getting these girls over
17    to the house?
18                MR. PAGLIUCA:      Object to form and
19          foundation.
20                THE WITNESS:      Yes.
21    BY MR. EDWARDS:
22          Q.    Okay.    Talking about the massages, when --
23    when these -- the various girls that you interviewed
24    described the massages, was there a pattern of what
25    occurred during these massages?
Case 1:15-cv-07433-LAP Document 1201-27 Filed 01/27/21 Page 5 of 8


                                                                     Page 73
 1                    JOSEPH RECAREY - CONFIDENTIAL
 2    of the -- that the house appeared to be -- I don't
 3    remember the word you used -- sanitized, for lack of
 4    a better word?
 5                MR. PAGLIUCA:      Object to form and
 6          foundation.
 7    BY MR. EDWARDS:
 8          Q.    How did you know that?
 9          A.    The computers had been removed from the
10    home.
11          Q.    How did you know the computers were
12    removed?
13          A.    Based on -- based on the dangling wires
14    left behind, the monitors left, but the actual CPU
15    of it was missing.
16                When you went into the bedroom of Jeffrey
17    Epstein, everything was removed from the -- the
18    shelves, from the armoire.
19          Q.    Did you find nude photographs of girls?
20          A.    Yes.
21          Q.    All right.
22                And what did you do with that evidence?
23          A.    That was collected and placed into our
24    crime scene unit.
25          Q.    And where is that evidence today?
Case 1:15-cv-07433-LAP Document 1201-27 Filed 01/27/21 Page 6 of 8


                                                                     Page 74
 1                    JOSEPH RECAREY - CONFIDENTIAL
 2          A.    Any evidence that was not returned to its
 3    rightful owner was turned over to the FBI.
 4          Q.    And evidence which would be nude
 5    photographs of girls would be evidence not turned
 6    back over to Epstein?
 7          A.    Correct.
 8                MR. PAGLIUCA:      Object to form and
 9          foundation.
10                THE WITNESS:      Some of the items that were
11          collected were later found to be personal items
12          of the houseman, Janush.         I recall reviewing
13          his personal photographs on -- on a micro SD
14          card for, like, photos of him and his wife or
15          girlfriend at the time.
16    BY MR. EDWARDS:
17          Q.    And the underaged girls that you had
18    spoken with during your investigation, had they
19    described seeing photographs of naked girls in the
20    house?
21                MR. PAGLIUCA:      Object to form and
22          foundation.
23                THE WITNESS:      Yes, they did.
24    BY MR. EDWARDS:
25          Q.    That's something that ran consistent with
Case 1:15-cv-07433-LAP Document 1201-27 Filed 01/27/21 Page 7 of 8


                                                                     Page 83
 1                    JOSEPH RECAREY - CONFIDENTIAL
 2    BY MR. EDWARDS:
 3          Q.    In these messages, did you see messages
 4    that were taken by Ghislane Maxwell or left for
 5    Ghislane Maxwell?
 6                MR. PAGLIUCA:      Object to form and
 7          foundation.
 8                THE WITNESS:      I do recall seeing messages
 9          utilizing her pad, her stationery.
10    BY MR. EDWARDS:
11          Q.    Okay.    Do you remember messages
12    specifically that Ms. Maxwell, she is home, or calls
13    for Ms. Maxwell, or indicating that the person
14    taking the message is GM?         Do you remember those?
15          A.    Yes.
16                MR. PAGLIUCA:      Object to form and
17          foundation.
18    BY MR. EDWARDS:
19          Q.    And did that give you further reason to
20    want to speak to Ghislane Maxwell?
21                MR. PAGLIUCA:      Object to form and
22          foundation.
23                THE WITNESS:      Correct.     I wanted to speak
24          with everyone in the home and everyone
25          associated with Jeffrey Epstein.
Case 1:15-cv-07433-LAP Document 1201-27 Filed 01/27/21 Page 8 of 8


                                                                 Page 363
 2                                AFFIDAVIT
 3     STATE OF FLORIDA               )
       COUNTY OF                      )
 4
 5
                 I,                         , being first
 6          duly sworn, do hereby acknowledge that I did
            read a true and certified copy of my deposition
 7          which was taken in the case of GIUFFRE V.
            MAXWELL, taken on the 24th day of September,
 8          2016, and the corrections I desire to make are
            as indicated on the attached Errata Sheet.
 9
10                              CERTIFICATE
11
12    STATE OF FLORIDA               )
      COUNTY OF                      )
13
14
                 Before me personally appeared
15          ________________________________________,
            to me well known / known to me to be the
16          person described in and who executed the
            foregoing instrument and acknowledged to and
17          before me that he executed the said instrument
            in the capacity and for the purpose therein
18          expressed.
19
20               Witness my hand and official seal, this
            ______ day of ________________, _____.
21
22
23                                     __________________________
                                               (Notary Public)
24
25    My Commission Expires:
